Citation Nr: 1744970	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2011, the Veteran was afforded a Board hearing before the undersigned at the RO.

In January 2012, May 2014, and September 2015, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran is not in need of regular aid and attendance in performing his activities of daily living as a result of his service-connected disabilities.  

2.  The Veteran does not have a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, and he is not shown by the facts to be substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises.  



CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance of another person or on account of being permanently housebound are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At his August 2011 Board hearing, the Veteran testified that SMC was warranted because he could not stand long enough to prepare food, do a lot of bathing/showering, dressing, etc.  Board Hr'g Tr. 2.  He could go to the bathroom with walking, but it was "a struggle."  Board Hr'g Tr. 3.  He could walk until pain from his peripheral neuropathy "kicks in," and he had fallen "many times."  Board Hr'g Tr. 3-4.  He had people who befriended him come in to help when they could, but it was not every day.  Board Hr'g Tr.  4.  Also, unless someone brought him something, he would eat TV dinners.  Board Hr'g Tr.  7.  Finally, he was ordered not to drive by his doctors.  Board Hr'g Tr. 7.  

The Veteran is currently service connected for (1) PTSD rated as 50 percent from 08/17/2004, and 70 percent from 03/24/2009; (2) diabetes mellitus with erectile dysfunction rated as 40 percent from 05/11/2003; (3) chronic kidney disease associated with diabetes rated as 60 percent from 11/12/2009; (4) diabetic neuropathy, sciatic nerve, left lower extremity associated with diabetes rated as 10 percent from 03/24/2009; and 20 percent from 04/19/2016; (5) diabetic neuropathy, sciatic nerve, right lower extremity associated with diabetes, rated as 10 percent from 03/24/2009, and 20 percent from 04/19/2016; (6) diabetic neuropathy, median nerve, left upper extremity associated with diabetes rated as 10 percent from 04/19/2016; (7) diabetic neuropathy, median nerve, right upper extremity associated with diabetes rated as 10 percent from 04/19/2016; (8) fractured left ankle, post operative, with internal reduction in fixation with mild limitation of motion and effusion rated as 10 percent from 10/15/1975; and (9) scar, right ankle surgery associated with fractured left ankle rated as 0 percent from 04/19/2016.  A total disability rating based on individual unemployability due to service-connected disability (TDIU) is effective from August 17, 2004.  

A.  Applicable Law

SMC based on the need for aid and attendance of another is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

As directed by 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350(b)(4), 3.352(a).  

It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a); Turco v.  Brown, 9 Vet. App. 222, 224 (1996) (it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present").

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352(c).  

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent, and, in addition has either: (1) a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The permanently housebound criteria is met when the Veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

A housebound in fact determination requires a Veteran's inability to leave his /her place of residence and immediate premises in order to earn any income.  However, it does not require a total inability to leave the place of residence and immediate premises for all circumstances.  Leaving home for medical purposes cannot, by itself, serve as the basis for finding that a Veteran is not substantially confined for purposes of SMC housebound benefits.  Howell v.  Nicholson, 19 Vet. App. 535, 540 (2006).  The limitations must be the result of the Veteran's SC disabilities.  Non-medical indicators of housebound status may include but are not limited to an inability to walk substantial distances or leaving the home with assistance only occasionally for appointments; grocery shopping, or church, or an inability to mow one's lawn.  VBA Manual M21-1, IV.ii.2.H.10.f., Determining Whether the Veteran is Substantially Confined for Housebound in Fact Entitlement.

B.  Discussion
  
In this case, the Board finds that the benefit sought is not warranted as the weight of the more probative evidence indicates that the Veteran does not need regular aid and attendance of another and is not housebound.  

Aid and Attendance

There is much conflicting evidence as to whether the Veteran needs aid and attendance.  After careful consideration, the Board finds that the more probative evidence shows that if there was an occasional need for aid and attendance, it was not due solely to the service-connected disabilities and was not a "regular" need.  Instead, the evidence repeatedly shows that the Veteran was independent in his activities of daily living (ADLs), but needed assistance with housekeeping tasks due to a combination of his nonservice-connected and service-connected disabilities.  

The Veteran's VA primary doctor completed an Aid and Attendance/Housebound form in November 2007.  The doctor wrote that the Veteran had trouble ambulating due to chronic low back pain, and he needed assistance to go for groceries and shopping, doctor visits, and errands.  The doctor noted that the Veteran also had diabetes, peripheral neuropathy, hypertension, hypercholesterolemia, total knee replacements, and shoulder surgery.  

Several months later, the Veteran underwent a VA examination in April 2008.  The VA examiner found that the Veteran had some difficulty dressing and bathing, but could perform all self-care functions and was able to protect himself from the daily environment.  

On VA examination in January 2010, the Veteran was found to have some restriction of activity due to diabetic neuropathy in the lower extremities, but his immobility was also due to morbid obesity, plus joint problems in his knees and hip.

With this evidence, it is shown that the Veteran had some limitations due to service-connected and nonservice-connected disabilities, including in dressing and bathing, but was not in need of aid and attendance due to any combination of disabilities.  

At a separate VA examination (for mental health conditions) conducted in January 2010, the VA examiner commented that the Veteran was now confined to a motorized wheelchair and required special aid and attendance to complete even basic activities of daily living.  

It is clear to the Board from the context of this examiner's statement, that this comment was simply recording the Veteran's account of his condition and was not an independent endorsement of this assessment.  Thus, the examiner's January 2010 statement does not establish the need for aid and attendance.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A later VA examiner in August 2014 made an identical comment.

At a March 2012 VA aid and attendance examination, it was found that the Veteran was unable to perform bathing.  He had two women helping care for him by cooking, helping him get into and with showering, and shaving [during a recent illness].  He could dress himself, but needed help with socks and shoes.  He could feed himself and attend the wants of nature, and he did not need assistance in protecting himself from the hazards of daily living.  He was not bed ridden (except for 3 weeks due to an unrelated recent illness).  The VA examiner explained that the majority of his limitations were related to his size, limiting his ability to get into the shower, and the pain and numbness in legs, which was partly due to peripheral neuropathy limiting his mobility.  The VA examiner estimated that 20 percent of his limits were based on service-connected disabilities.  

The March 2012 VA examiner's estimate tends to show that the Veteran's limitations were partly due to the service-connected disabilities, but would not, standing alone, require aid and attendance.  See Howell, 19 Vet. App. at 540.  

At an August 2014 VA Diabetes examination, it was found that the Veteran got around in a motorized wheelchair, but "mostly" due to his lower back and bilateral knee conditions.  In fact, the August 2014 VA examiner found that, notwithstanding the Veteran's service-connected diabetes and secondary disabilities, he would be able to work a sedentary job.  

The question here is not whether the Veteran can work, but the VA examiner's assessment is probative.  By inference, if the Veteran could work a sedentary job, he would not need aid and attendance.  Thus, the August 2014 VA examiner's conclusion is further evidence weighing against a finding that the Veteran needed aid and attendance.  

At an August 2014 VA Ankle examination, the VA examiner found that the Veteran needed help getting into a bath and a shower, and perineal care could be independently carried out but with great difficulty.  

However, the VA examiner did not indicate that this was due to the service-connected disabilities.  Moreover, as with the diabetes examination, this examiner also found that the Veteran could be gainfully employed.  

At an April 2016 VA Aid and Attendance examination, which was conducted pursuant to the Board's most recent remand, it was again found that the Veteran was unable to perform dressing and bathing.  The VA examiner explained, however, that the diabetes with erectile dysfunction, chronic kidney disease associated with diabetes mellitus, post-operative fractured left ankle with internal reduction in fixation with mild limitation of motion and effusion were not related to his aid and attendance needs.  The Veteran did need assistance with meals and housework due to his diabetic neuropathy causing him to be unable to sit or stand for prolonged periods of time to cook, perform total self-care, or housework.  According to the VA examiner, this meant that the Veteran was able to dress and undress himself with the exception of putting on his underwear.  He had assistive devices to don socks and shoes.  The Veteran was able to feed himself and prepare meals that did not require cooking, but needed someone to cook meals and buy groceries.  The Veteran was able to groom and brush his teeth independently and was able to attend to the wants of nature independently.  The Veteran was unable to pick up a laundry basket.  The VA examiner found that the Veteran did not require the assistance of another in protecting himself from the ordinary hazards of daily living.  The major service-connected limitation to self-care, according to the VA examiner, was his diabetic peripheral neuropathy.  

Thus, overall, the VA examinations tend to show someone who needed assistive devices to dress, plus occasional assistance with household tasks, such as cook meals, doing laundry, and other housework.  

The VA outpatient treatment records further illuminate this picture.   He was approved by VA for Homemaker and Home Health Aide Care (HHA) in October 2007 because he was unable to complete basic housekeeping.  He did not need assistance with ADLs including bathing, dressing, eating, and using the toilet.  

This HHA service was subsequently discontinued.  But, in June 2008, it was noted that he had needed in the past 7 days help with bathing, dressing, moving around indoors, and using wheelchair, but not eating or using toilet.  He requested to resume the HHA service because it was "getting more difficult for hi[m] to manage at home."  He also requested another reacher and sock caddy.  In July 2008 he was approved for the HHA program for assistance with personal care and ADLs.  In October 2008, it was noted that he was terminated by two service providers for being sexually inappropriate with the female homemaker staff.  It was also noted that he only needed this service three times per week because his house was "immaculate."  

In May 2009, the Veteran was again approved for the HHA program at four days per week because he was found to need help or supervision in bathing, dressing, grooming, meal preparation, laundry, and light housekeeping, but not eating or using the toilet.  In November 2009, he requested that this service be extended to seven days a week as he complained it was becoming increasingly difficult for him to get up each day, bathe, and dress himself.  

Almost one year later, this service was again discontinued.  It was explained by the service provider that there had been five different attendants that had provided services for Veteran.  They all said that they did not want to return to his residence because he, for example, stated things like "he calls me stupid, he is hard to please and wants me to clean everything."  He wanted them to clean his entire residence.  When asked about personal care tasks, however, the service provider said that the attendants were only providing cleaning services.  When the attendants arrived, the Veteran was always dressed.  And, he was active on his farm "handling cows."  He had never been witnessed driving, but had a pickup truck and a car at his residence.  The attendants were not providing hands-on personal care for the Veteran.  When asked about bathing, dressing and grooming tasks, the Veteran replied "No, I got them taken care of."

In light of this information, the Veteran was called.  He said that one previous attendant did help him by washing his back and washing his legs; areas he could not reach.  It was explained to him that the HHA services were intended to help keep Veterans out of a nursing home; that it was for Veterans that needed hands-on assistance with bathing, dressing, grooming, feeding, toileting or transferring.  The Veteran was advised that he no longer met the criteria for HHA services and would be discharged from the program.

In May 2011, the Veteran was again found to be independent in his ADLs except for an inability to reach his feet and apply needed medication.  In light of this complaint, he was provided adaptive equipment in June 2011, including a swiveling lotion applicator; sock aide; reacher; dressing stick; bath brush; roll easy lotion applicator; and an inspection mirror.  

He was evaluated for another referral to the HHA program in July 2011, where he complained of having difficulty cleaning his home and cooking as he was in too much pain to do this.  He also stated that he was tired of looking at his "scummy" bathroom, and his living room floor which needed to be vacuumed.  The Veteran stated that he was able to bathe himself as he could transfer in and out of the shower and sit on a shower chair while bathing himself.  He was able to wash his upper body, his private areas, and his face, but had difficulty with his back and lower extremities.  He was asked if he was utilizing the adaptive equipment that had been supplied to him by the VA, such as the bath brush.  He responded that he was having difficulty using his left arm, so he could not use the brush.  When asked if he could use the brush using his right arm, he stated that his right arm "doesn't feel it works good enough."  (It was parenthetically noted that the Veteran's upper extremity was found to be "within functional limits" when the adaptive equipment was provided.)  It was further noted that he also had a dressing aide and sock stick to assist with his dressing.  Similarly, the Veteran indicated that he needed someone to come out and help with putting lotion on his feet.  He was reminded that he was provided a Swiveling Lotion Applicator and a roll easy lotion applicator in order for him to do this independently, but he stated "I don't know how to use it."  He was encouraged to contact the Physical Therapy department and request training on this device.  Finally, the Veteran stated that his main needs were for someone to help him around the home with cooking and cleaning.  He stated that he was able to manage his ADLs at that time, and it was explained to him that the HHA program was not for housekeeping services.  He was accordingly removed from the HHA program as he did not require assistance with his personal care such as bathing, dressing, grooming, toileting, and transfers.  

Thereafter, such as in January 2012, the Veteran reported that he had some assistance from his daughter "from time to time," who "helped him a lot with his ADLs."  Yet, in June 2012, it was found that he managed his ADLs with use of a motorized scooter, including being independent in bathing, dressing, toileting, transferring and feeding.  

He was later reapproved for the HHA program, but it was then noted that he had refused each HHA visit between December 2013 and January 2014.  The service provider informed VA that it could only staff an HHA aide for this the Veteran one day per week -- his aide had been reassigned because he had declined so many visits.

He was again approved for the HHA program in January 2014.  In February 2014 it was noted that he required a daily bath due to body odor and skin care/integrity due to obesity and mostly being "chairbound."  He requested more visits in July 2015 because the allocated days were not enough for the homemaker to do vacuum cleaning of the house, washing clothes, applying lotion to his feet daily, and grocery shopping.  Yet a September 2015 VA Nutrition consultation noted that he worked in the yard and around the house.  

To summarize, this evidence shows an individual who needed housekeeping services and occasional assistance with bathing and putting medication on his feet.  The March 2012 VA examiner indicated that the majority of his limitations in regards to showering were due to his size (obesity).  Even were it not, the Veteran was provided adaptive equipment, which he chose not to use.  

Relatedly, he repeatedly stated a need for help in apply a lotion to his feet.  This lotion was not for a service-connected disability as shown by a March 2010 VA Dermatology note, where the Veteran was prescribed this lotion.  Even if it were, the Veteran's limited ability to apply this lotion was due to his nonservice-connected obesity and back disabilities, as shown in May 2011 and the March 2012 VA examination.  Moreover, he was given adaptive equipment in June 2011 to apply this lotion.  Then, as shown in June 2011, he chose not to use this adaptive equipment, but to ask for a home health aide to do it instead.  These two specific instances are characteristic of the limited type of assistance needed throughout the appeal period.  

Thus, it is concluded that the type of assistance needed, primarily housekeeping, is not the type of aid and attendance contemplated by the benefit sought.  The aid and attendance benefit is only warranted where a veteran, for instance, cannot dress himself, feed himself, use the bathroom, and protect himself in his daily environment.  Housekeeping services do not fit in these categories.  Moreover, to the extent he needed some assistance with bathing or putting lotion on his feet, this was not due solely to a service-connected impairment.  Nor was this need "regular" (as required by § 3.352(a)).  To the contrary, the evidence contains repeated instances where he refused such serves or directly stated that he did not need such assistance.

In consideration of this evidence, the Board finds that Veteran is not in need of regular aid and attendance in performing his activities of daily living as a result of his service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and SMC based on aid and attendance is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Housebound

As to SMC at the housebound rate, the Board first concludes that this benefit is not warranted on a statutory basis.  

The Veteran has not had a single service-connected disability rated as 100 percent and, additional service-connected disability or disabilities independently ratable at 60 percent.  At most, his diabetes with all complications, were assigned a 90 percent combined rating since April 2016.  The TDIU, which was granted in a June 2005 rating decision, was assigned on the basis of the combined impact of his diabetes and PTSD.  

The evidence does not indicate that the TDIU may be assigned to a single disability.  According to the latest PTSD examination, conducted in April 2016, the condition was "moderate" with symptoms involving social avoidance and interpersonal problems, plus attention, concentration, and memory problems.  Likewise, on VA examination for his diabetes and complications in April 2016, it was found that the Veteran's impairments would not preclude sedentary employment because his primary limitation was caused by his peripheral neuropathy, which affected his lower extremities.  This evidence shows that the Veteran is unemployable, but only due to a combination of his service-connected disabilities.  

Accordingly, the Veteran does not meet the requirements for a statutory housebound finding under § 3.350(i)(1).  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

The more probative evidence also shows that the Veteran is not housebound on a factual basis.  In this regard, as with aid and attendance, the evidence is somewhat conflicting as to whether the Veteran was housebound.  

As a threshold matter, it is undisputed that the Veteran used a motorized wheelchair to move outside the home.  A January 2010 VA Eye examination shows that he was confined to the motorized wheelchair.  

His VA outpatient treatment records repeatedly state that he was housebound, such as in September 2007 and May 2009.  An August 2014 VA Ankle examination likewise states that he was "de facto homebound."  A VA Aid and Attendance examiner commented in April 2016 that the Veteran was told by his private neurologist and eye doctor to not drive anymore, so, the examiner reasoned, the Veteran is "essentially home bound." 

Yet, the other evidence shows that he regularly left his home for more than medical appointments.  For instance, in December 2007, he could not attend an appointment because he was "out of town."  In February 2008, it was noted that he "still drives, drives independently."  At an April 2008 VA PTSD examination, he reported being unable to drive due to pain medication. In October 2008, he again reported paying a driver because he got too sleepy if he drove.  At a January 2010 VA PTSD examination, he reported paying a driver to take him to the store and other places.  In September 2010, he reported having someone come and pick him up to take him to the grocery store yesterday, which is why he had missed a telephone call from the HHA agency.  Similarly, at an April 2016 VA PTSD examination, he reported that his aide took him on errands to pay bills.  Then in December 2016, he was "doing some traveling to California," where he moved shortly thereafter.  

The Veteran was also able to actively manage his farm.  A June 2010 VA Social Work note indicates that he raised cattle and hired someone to care for them.  Yet, an October 2010 VA Social Work note includes the report of a home health aide who observed him being "active on his farm 'handling cows.'"  This account is considered credible and probative as it was reported by an independent witness with no interest in the outcome of this case and made outside the context of this appeal.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Collectively, this evidence shows that the Veteran is undisputedly wheelchair bound.  However, he was not housebound as he was able to regularly leave his home to be active on his farm, go the store, pay bills, and travel out-of-state.  

In sum, and in consideration of the evidence, the Board finds that the Veteran does not have a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, and he is not shown by the facts to be substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises.  As such, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and therefore SMC on a housebound basis is not warranted.


ORDER

SMC on account of the need for regular aid and attendance of another person or on account of being permanently housebound is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


